NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 8-11, 13-14, 17, 19 and 21-22 have been amended and claims 15-16 and 23 have been canceled as requested in the preliminary amendment filed September 14, 2020. Following the amendment claims 1-14 and 17-22 are pending in the present application.

Information Disclosure Statement
	The information disclosure statement (IDS) filed March 17, 2022 has been considered and the references therein are of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roy Gross on March 22, 2022.

The application has been amended as follows: 
IN THE CLAIMS
In claim 1, line 1, the phrase --having specific binding affinity to RING finger protein 4 (RNF4)-- has been inserted following “thereof” and preceding the comma “,”. Also in line 1, the phrase --or antigen-binding portion thereof-- has been inserted between the second “antibody” and “comprising”. The preamble of claim 1 thus reads as the following (with insertions underlined): “An antibody or antigen-binding portion thereof having specific binding affinity to RING finger protein 4 (RNF4), the antibody or antigen-binding portion thereof comprising three light chain CDRs (VLCDR) and three heavy chain CDRs (VHCDR), wherein:…”

Claim 9 has been canceled.

In claim 13, line 1, “11” has been deleted and replaced therefor with --12--.

Conclusion
Claims 1-8, 10-14 and 17-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A search of the prior art reveals that the variable region sequences (VL and VH), SEQ ID NOs: 7 and 8, and the full-length light chain (LC) (SEQ ID NO: 11) and heavy chain (HC)(SEQ ID NO: 12) sequences recited in the claims are novel and non-obvious.  The claims as written require all six CDR sequences (SEQ ID NOs: 1-6), as well as a VL sequence (SEQ ID NO: 7) and/or a VH sequence (SEQ ID NO: 8), or else a CL sequence (SEQ ID NO: 11) or CH sequence (SEQ ID NO: 12) to be present. The anti-RNF4 antibody as claimed is useful and can be made in the absence of undue experimentation. The specification provides adequate written description of the claimed anti-RNF4 antibody as well as the other components within the claimed kits. The immune checkpoint inhibitors as in present claim 17 are also described by the specification (see paragraph [094]) as well as being supported and well-recognized by the general art at the time of filing. Commercially available antibodies, such as those recited in the present claims (Pembrolizumab, Ipilimumab, Nivolumab, Atezolimumab, Avelumab, Durvalumab, Cemiplimab), are examples of such immune checkpoint inhibitors.
	While the claimed method may encompass elements of a judicial exception (JE) (i.e., the natural correlation between increased RNF4 levels and the presence of cancer), the claim method is not directed to a JE and therefore are patent eligible. In particular, the claimed detection method comprises the use of a novel and non-obvious 
	The closest prior art concerning the claimed RNF4 antibodies includes the following:
	US 2011/0305687 A1 by Weng et al. teach an anti-FGFR2 antibody having a VL sequence (SEQ ID NO: 23) that is 97.9% identical to the sequence of instant SEQ ID NO: 7, which sequence comprises a CDR2 that is identical to the CDR of instant SEQ ID NO: 2, and a CDR1 and CDR3 that each contain only one mismatch. However, Weng does not teach or suggest an antibody that binds to RNF4 and also comprises the three VH CDR sequences of instant SEQ ID NOs: 4-6, nor an antibody that comprises a VH sequence of instant SEQ ID NO: 8.
	US Patent No. 10,465,197 B2 to McClain et al. discloses an immunoglobulin VH sequence (SEQ ID NO: 2) that is 91.9% identical to the VH sequence of instant SEQ ID NO: 8, which comprises an CDR1 identical to instant SEQ ID NO: 4, a CDR2 with 1 mismatch compared to instant SEQ ID NO: 5, and a CDR3 with 2 mismatches compared to SEQ ID NO: 6. However, the patent does not teach or suggest an anti-RNF4 antibody having a VL that comprises the three CDRs of instant SEQ ID NOs: 1-3, nor an antibody that also comprises the VL sequence of instant SEQ ID NO: 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649